                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Criminal Case No. 19-cr-00150-RM

UNITED STATES OF AMERICA,

Plaintiff,

v.

JUSTIN NEISLER,

Defendant.



             UNOPPOSED MOTION FOR ENTRY OF SPECIAL APPEARANCE


        Undersigned counsel moves the Court for permission to enter a special

appearance on behalf of the Defendant, Justin Neisler, and states the following grounds:

        1.     Martin Stuart is counsel of record for Mr. Neisler. Undersigned is Mr.

Stuart’s law partner.

        2.     This matter is scheduled for a Status Conference on Wednesday, April 17,

2019, at 1:30 p.m.

        3.     Mr. Stuart was scheduled for an outpatient medical procedure on Monday,

April 15, 2019. However, due to a change in circumstances his doctors decided to admit

him to the hospital. It is anticipated that he will be discharged on Wednesday but will be

medically unable to attend the Status Conference set that afternoon.

        4.     Undersigned counsel respectfully requests permission to appear on Mr.

Stuart’s behalf at the Status Conference. Mr. Stuart has briefed undersigned on the

issues likely to be discussed at the Status Conference.
      5.     Mr. Stuart will continue to act as counsel of record for Mr. Neisler going

forward.

      6.     Undersigned counsel has conferred with AUSA Patricia Davies by email

and informs the Court that the government does not object to this request.

      WHEREFORE, undersigned counsel respectfully requests permission to enter a

special appearance on behalf of the Defendant Justin Neisler for the purpose of

attending the Status Conference in place of Mr. Stuart on April 17, 2019.



                                         Respectfully submitted,


                                         Dated: Monday, April 15, 2019


                                         By: s/Thomas R. Ward
                                            Thomas R. Ward
                                             McDermott Stuart & Ward, LLP
                                            140 E. 19th Ave., Suite 300
                                             Denver, CO 80203
                                             Phone 303-832-8888
                                             tward@mswdenver.com
                                CERTIFICATE OF SERVICE

         I hereby certify that on this 15th day April, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such
filing to all counsel of record.



/s/ Thomas R. Ward
Thomas R. Ward
